UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Amendment No. 1 to FORM 10-Q/A (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-24723 MOD HOSPITALITY, INC. (Exact name of registrant as specified in its charter) Nevada 88-0393257 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 11710 Old Georgetown Road, Suite 808, North Bethesda, MD 20852 (Address of principal executive offices) (Zip Code) (301) 230-9674 (Registrant's telephone number, including Area Code) PSPP HOLDINGS, INC. 3435 Ocean Park Blvd. #107, Santa Monica, CA 90405 (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[_] Accelerated filer [_] Non-accelerated filer[_] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [ ] No [X] The aggregate number of shares issued and outstanding of the issuer's common stock as of November 19 , 2008 was 50,044 , 169 shares (adjusted for the stock splits effective June 2008 and September 2008), and stock agreement dated October 21, 2008. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements 1 Item 2.Management's Discussion and Analysis ofFinancial Conditionand Results of Operations 8 Item 3.Quantitative and Qualitative Disclosures About Market Risk 9 Item 4.Controls and Procedures 9 PART II - OTHER INFORMATION Item 1.Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2.Unregistered Sale of Equity Securities and Use of Proceeds 10 Item 3.Defaults Upon Senior Securities 10 Item 4.Submission of Matters to a Vote of Security Holders 10 Item 5.Other Information 10 Item 6.Exhibits 10 SIGNATURES 6 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MOD HOSPITALITY, INC. F/K/A PSPP HOLDINGS, INC. BALANCE SHEETS 9/30/2008 12/31/2007 Unaudited Audited ASSETS Current assets Cash $ - $ 211 Total current assets - 211 Other assets Investments 58,000 313,000 Total other assets 58,000 313,000 Total assets $ 58,000 $ 313,211 LIABILITIES AND DEFICIENCY IN ASSETS Current liabilities Accounts payable and accrued expenses $ 315,812 $ 175,951 Loans payable 301,925 468,840 Total current liabilities 617,737 644,791 Long-term liabilities - - Total liabilities 617,737 644,791 Commitment and contingencies - - Deficiency in assets Preferred stock, $.001 par value, 10,000,000 shares authorized, 1,000.000 issued and outstanding 10,000 300,000 Common stock, $.001 par value, 100,000,000 shares authorized; 67,997 and 64,499,364 shares issued and outstanding, respectively 680 64,499 Additional paid-in capital 5,268,603 4,948,968 Accumulated deficit (5,839,020 ) (5,645,047 ) Total deficiency in assets (559,737 ) (331,580 ) Total liabilities and deficiency in assets $ 58,000 $ 313,211 The financial information presented herein has been prepared by management without audit by independent certified public accountants See accompanying notes 1 MOD HOSPITALITY, INC. F/K/A PSPP HOLDINGS, INC. STATEMENTS OF OPERATIONS For the three For the three For the nine For the nine months ended months ended months ended months ended September 30, 2008 September 30, 2007 September 30, 2008 September 30, 2007 Unaudited Unaudited Unaudited Unaudited Net sales $ - $ - $ - $ - Cost of sales - Gross profit - Consulting 38,629 - 38,629 - Legal and professional fees 81,308 - 81,308 - General and administrative 14,699 17,250 14,903 51,897 Total operating expenses 134,636 17,250 134,840 51,897 Loss from operations (134,636 ) (17,250 ) (134,840 ) (51,897 ) Other income (expense) Forgiveness of debt income - - 255,189 - Write-off of investments - - (300,000 ) - Interest expense and financing costs - - (14,322 ) - Total other income (expense) - - (59,133 ) - Net loss $ (134,636 ) $ (17,250 ) $ (193,973 ) $ (51,897 ) Weighted average number of common shares outstanding (basic and fully diluted) 64,450 57,499 67,175 64,499 Basic and diluted (loss) per common share $ (2.09 ) $ (0.30 ) $ (2.89 ) $ (0.80 ) The weighted average number of common shares outstanding were adjusted for the stock-spilt in February and September 2008 The financial information presented herein has been prepared by management without audit by independent certified public accountants See accompanying notes 2 MOD HOSPITALITY, INC. F/K/A PSPP HOLDINGS, INC. STATEMENTS OF CASH FLOWS For the three For the three For the nine For the nine months ended months ended months ended months ended September 30, 2008 September 30, 2007 September 30, 2008 September 30, 2007 Unaudited Unaudited Unaudited Unaudited Cash flows from operating activities Net (loss) $ (134,636 ) $ (17,250 ) $ (193,973 ) $ (51,897 ) Adjustments to reconcile net (loss) to net cash used in operating activities: Increasein accounts payable 134,629 - 387,735 - Net cash (used in) operating activities (7 ) (17,250 ) 193,762 (51,897 ) Cash flows from financing activities Proceeds from (payments on)loans payable - 4,870 - 51,952 Net cash provided by financing activities - 4,870 - 51,952 Net increase in cash and cash equivalents (7 ) (12,380 ) (211 ) 55 Cash - beginning of period 7 12,435 211 - Cash - end of period $ - $ 55 $ 211 $ 55 Supplemental disclosure of cash flow information: Taxes paid - Interest paid $ - $ - $ - $ - The financial information presented herein has been prepared by management without audit by independent certified public accountants. See accompanying notes 3 MOD HOSPITALITY, INC. F/K/A/ PSPP HOLDINGS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINEMONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Mod Hospitality, Inc. f/k/a PSPP Holdings, Inc. (the "Company") have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-Q under Regulation S-X.
